Citation Nr: 0833341	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  07-33 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the right knee.

2.  Entitlement to service connection for degenerative joint 
disease of the left knee.

3.  Entitlement to service connection for lumbar disc 
disease.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to March 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In July 2008, the veteran testified at a Travel Board hearing 
before the undersigned at the St. Petersburg RO.  A 
transcript of this hearing was prepared and associated with 
the claims file.

The record reflects that the veteran submitted additional 
evidence to the Board accompanied by a waiver of initial 
review by the agency of original jurisdiction.  See 38 C.F.R. 
§ 20.1304.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that 
degenerative joint disease of the right knee had its onset in 
service or within one year of separation from service or was 
etiologically related to any injury or disease during the 
veteran's active service.

2.  The preponderance of the evidence is against finding that 
degenerative joint disease of the left knee had its onset in 
service or within one year of separation from service or was 
etiologically related to any injury or disease during the 
veteran's active service.

3.  The preponderance of the evidence is against finding that 
lumbar disc disease had its onset in service or within one 
year of separation from service or was etiologically related 
to any injury or disease during the veteran's active service.


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the right knee was not 
incurred in or aggravated by service, and is not presumed to 
have been incurred in service.  38 U.S.C.A. § 1110 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Degenerative joint disease of the left knee was not 
incurred in or aggravated by service, and is not presumed to 
have been incurred in service.  38 U.S.C.A. § 1110 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  Lumbar disc disease was not incurred in or aggravated by 
service, and is not presumed to have been incurred in 
service.  38 U.S.C.A. § 1110 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a 'service connection' claim. As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. Upon receipt of an application for 'service 
connection,' therefore, the Department of Veterans Affairs 
(VA) is required to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

VA satisfied its duty to notify by means of March 2006 and 
February 2007 letters from the AOJ to the appellant.  These 
letters informed the appellant of what evidence was required 
to substantiate the claims and of his and VA's respective 
duties for obtaining evidence pertaining to the claims.  The 
veteran was also provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
in the event of award of the benefits sought.

As indicated above, additional VCAA notification was issued 
to the veteran after the initial AOJ adjudication of the 
claims.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a 'readjudication decision' that complies with all 
applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 360 (Fed. Cir. 2007).  As 
a matter of law, the provision of adequate VCAA notice prior 
to a readjudication 'cures' any timing problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  Here, following the 
issuance of the February 2007 notice letter, the veteran's 
claims were readjudicated in a September 2007 SSOC.

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and VA examination 
reports from June 2006 and August 2007.  Additionally, the 
claims file contains the veteran's statements in support of 
his claim and a transcript of his and his wife's hearing 
testimony.  The Board has carefully reviewed such statements 
and concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports that 
have not been requested, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
veteran's claim.  

The Board notes the presence of a May 2006 Formal Finding of 
Unavailability of Service Medical Records in the veteran's 
claims folder.  Subsequent to this finding, however, the 
veteran's service medical records were located and associated 
with the claims folder.  The Board therefore finds that 
additional development is not required.

Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2007).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2007).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

38 U.S.C.A. § 1154(b) allows combat veterans, in certain 
circumstances, to use lay evidence to establish the 
occurrence of a disease or injury in service.  "However, the 
provisions of § 1154(b) do not provide a substitute for 
medical-nexus evidence..."  Clyburn v. West, 12 Vet. App. 
296, 303 (1999).  Section 1154(b) serves only to relax the 
evidentiary burden to establish occurrence of a disease or 
injury in service. Id.; 38 U.S.C.A. § 1154(b).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2007).

In the case at hand, the veteran has testified that he 
injured his back and knees when he was thrown from an Amtrac, 
which is essentially a tank-like armored, tracked vehicle, 
that had hit a landmine.  

The veteran's service enlistment examination notes that the 
veteran provided a history of low back in jury in 1965.  He 
was diagnosed as having lumbar lordosis, which was described 
as moderately symptomatic.  His lower extremities were found 
to be normal.  Service treatment records are essentially 
negative for complaints, treatment, or diagnosis of low back 
and/or bilateral knee disability.  However, the Board notes 
that the veteran's DD Form 214 reflects that he received a 
Purple Heart, and his claims file contains a copy of a 
telegram sent to the veteran's parents describing the 
accident.  Therefore, while this telegram only mentions that 
the veteran sustained an abrasion to the chin, and while an 
October 1967 service medical record documents the accident 
and notes that the veteran sustained abrasions on his left 
lower leg, the Board finds that the presumption under 
38 U.S.C.A. § 1154(b) applies and accepts the veteran's 
report that he injured his knees and his back at the time of 
the accident.

With respect to establishing the presence of a current 
disability, the Board notes that the August 2007 VA 
examination report diagnoses lumbar disc disease, lumbar 
degenerative joint disease, and degenerative joint disease in 
both knees.  The first two elements of the Hickson analysis 
have therefore been met.  The outstanding question is whether 
there is an etiological relationship between the injuries the 
veteran suffered in his service and his current disabilities 
of the lumbar spine and bilateral knees.  In this regard, as 
there is an absence of competent medical evidence linking the 
in-service injury to the present disabilities, the Board 
finds that service connection must ultimately be denied for 
the three claimed disabilities.  

The only competent etiology opinion of record appears in the 
August 2007 VA examination report.  The VA examiner stated 
that the veteran's November 1965 enlistment examination 
report noted "lordosis moderate symptomatic."  This record 
indicated that the veteran had injured his back in September 
1965 and x-rays were taken.  The veteran missed no time from 
work, and there were no residuals.  The examiner further 
noted the October 1967 service medical record that was 
mentioned above.  The February 1970 discharge examination 
report found the veteran's lower extremities and spine to be 
normal.  The veteran reported that he was seen by a private 
doctor for his back and his knees in 1972 and that he wore a 
back brace for a year in 1972, but these records were not 
available.  

The VA examiner diagnosed lumbar disc disease and lumbar 
degenerative joint disease and opined that these disabilities 
were not due to military service.  The examiner noted that 
there were no service medical record indications of a back 
injury, and there was no treatment for the spine condition 
within twelve months of leaving the service.  The examiner 
further noted that the separation physical found that the 
spine was normal and that the veteran had a back injury prior 
to service.  

With respect to the issue of degenerative joint disease of 
the knees, the examiner could not offer an opinion on its 
relation to service.  The examiner stated that such knowledge 
was not available in the medical literature, and any opinion 
would be speculation.  The examiner noted that, although the 
October 1967 service medical record mentions abrasions on the 
lower leg, these notes do not mention any knee joint injury.  
She further noted that the separation examination made no 
mention of the knee disorder and that there was no treatment 
for the knees within twelve months of separation.  There was 
no documentation of ongoing knee problems.  Degenerative 
joint disease of the knees was also first noted in 2006, many 
years after leaving service.  

The Board finds this opinion to be highly probative to the 
issues at hand, as it was provided by an individual with the 
appropriate education, training, and expertise to review the 
veteran's claims file, examine the veteran, and opine as to 
the etiology of his current low back and bilateral knee 
disabilities.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The examiner thoroughly explained the rationale 
behind her opinion, and this opinion was supported by the 
medical evidence of record.  

The Board notes that one of the bases of the examiner's 
determination was that there was no evidence of an actual 
knee or back injury during service.  The Board observes, 
however, that the examiner acknowledged that there was 
evidence of the in-service accident, and the occurrence of 
this accident as described by the medical records was taken 
into account when the examiner formulated her opinion.  
Furthermore, the examiner's opinion relies heavily on the 
lack of clinical abnormalities on separation or shortly 
following service, as well as the fact that there is no 
evidence of subsequent complaint of back and knee pain until 
2005, which was approximately 35 years after the veteran's 
separation from service.  The Board notes that it may, and 
will, consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the veteran has 
not complained of the maladies at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999).  Therefore, even accepting the 
accident as described by the veteran, the examiner found the 
lack of abnormalities on separation and for roughly 35 years 
following separation to be highly probative evidence of no 
connection between the in-service back injury and the current 
back disability.

While the examiner does not expressly state there was no 
aggravation of the veteran's pre-existing back disability, 
the rationale for her opinion strongly suggests that she 
found no such relationship.  38 C.F.R. §§ 3.304, 3.306 
(2007).  In reaching her conclusion, the examiner 
specifically cited the normal findings on the separation 
examination and the lack of treatment within twelve months of 
separation as reasons against finding a nexus.  This 
explanation suggests that the examiner found no back 
disability on the veteran's separation from service and 
shortly thereafter.  This rationale would justify both 
findings of an absence of causation and of an absence of 
aggravation.

The Board acknowledges that the veteran himself has claimed 
that his disabilities of the lumbar spine and both knees are 
etiologically related to his active service.  However, the 
veteran, as a layman, has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical diagnosis or etiology cannot 
constitute evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

As the Board may consider only independent medical evidence 
to support its findings, and as there is no favorable medical 
evidence to substantiate the claims of service connection for 
degenerative joint disease of the bilateral knees and lumbar 
disc disease, the preponderance of the evidence is against 
the claims, and the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for degenerative joint 
disease of the right knee is denied.

Entitlement to service connection for degenerative joint 
disease of the left knee is denied.

Entitlement to service connection for lumbar disc disease is 
denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


